Citation Nr: 1645042	
Decision Date: 11/22/16    Archive Date: 12/09/16

DOCKET NO.  14-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014).

3.  Entitlement to an effective date earlier than December 26, 2007, for the grant of accrued benefits based on a pending claim for service connection for chronic lymphocytic leukemia (CLL). 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1970.  He died in September 2008.  The Appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the case was subsequently transferred to Montgomery, Alabama.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Appellant's claims are decided. 

Initially, the Board notes this case principally hinges on whether the Veteran's service in the Republic of Vietnam (RVN) can be corroborated.  In this respect, the Board notes the Veteran alleged service in the RVN on several occasions.  Specifically, in his December 2007 claim, the Veteran stated he was sprayed with Agent Orange in Vietnam, and asserted his disabilities were the result of that event.  In a February 2008 statement in support of his claim for post-traumatic stress disorder, the Veteran indicated he traveled into Da Nang while he was aboard the USS Triplet, as part of the 3rd Marine Division.  The Veteran's official military personnel file (OMPF) shows he embarked on Board the USS Tripoli in Okinawa on December 1, 1969, and disembarked that ship in Subic Bay, Philippines later that month on December 11th.  He then embarked aboard the USS Vancouver on February 1, 1970 in Subic Bay, and arrived back in Subic Bay 20 days later.  The Veteran then boarded the USS Tripoli again on March 18, 1970, and arrived in Okinawa on March 21st.  His OMPF also indicates that during the above-noted timeframe he operated within the contiguous waters of the RVN.  

Presently, service connection for chronic lymphocytic leukemia (CLL) has been established on a presumptive basis under 38 C.F.R. § 3.313, based on his confirmed service in the contiguous waters of Vietnam; however, this does not qualify the Veteran or the Appellant for Nehmer class member status, as that status pertains only to those who served in Vietnam.  As such, the RO has assigned the earliest effective date presently available, December 26, 2007, which is the date the Veteran's claim was received.  See 38 C.F.R. §§ 3.114, 3.313, 3.400.  However, a review of the record shows the Veteran submitted a claim for non-service connected pension in April 1995, and at that time he also submitted records confirming his diagnosis of CLL.  The Board observes the Veterans Benefits Administration's Training Letter dated February 10, 2011, which provides guidance relative to handling disability claims under the provisions of the Nehmer stipulation.  See Veterans Benefits Administration Training Letter 10-04 (Feb. 10, 2011).  

In part, this letter states:

"if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., IHD), then the condition is considered to have been part of the previously denied claim.  It may help to think about it this way:  If a presumption of service connection for IHD existed at the time of a prior RO decision on a different disability, would VA have inferred and granted SC for IHD because it then had evidence of the disease?  If so, then we assume, for Nehmer purposes, that the prior claim included a claim for IHD, even if it was not expressly claimed at the time."	

Based on the aforementioned guidance, the Board notes that an earlier effective date may be warranted under the Nehmer provisions if the Veteran's service in the RVN can be confirmed.

In addition, the RO denied entitlement to several other claimed disabilities in the July 2007 rating decision, as well as entitlement to DIC benefits.  The Board also observes the Veteran's death certificate indicates his primary causes of death included renal failure and congestive heart failure (CHF).  The Board notes CHF may be considered a form of ischemic heart disease, and if the Veteran's service in Vietnam can be corroborated, this disability may be deemed presumptively service-connected.  In addition, a private treatment note from the Jackson Hospital dated August 5, 2008 shows the Veteran's end-stage renal disease was "secondary to diabetes."  As such, if his reports of in-service Vietnam service were conceded his renal disease would also likely be considered a service-connected contributory factor to his death.  

Therefore, the crucial issue that must be determined in this case is whether the Veteran had service in the RVN.  In the course of this appeal, members of the RO have on numerous occasions indicated additional development is necessary to corroborate the Veteran's RVN service.  Deferral letters dated in November 2010, May 2011, and December 2013 direct additional development to corroborate the Veteran's service in Vietnam. Specifically, a May 2011 letter indicates an additional Personnel Information Exchange System (PIES) 043 request should be initiated to obtain deck logs.  There is no indication in the record that this development was initiated.  Moreover, the same May 2011 deferral indicates a request should also be sent to the Joint Services Records Research Center (JSRRC) to determine whether historic records show the ships the Veteran was aboard either traveled on inland waterways or were docked in RVN.  Though a request was initiated to the JSRRC, the record shows the RO failed to provide sufficient information to conduct a meaningful search.  Specifically, in a June 2011 response, the JSRRC indicated the Veteran's unit assignment, ship name, complete time period of service, and circumstances surrounding Agent Orange exposure were required.  The RO failed to follow up on this response.  

A review of the Veteran's OMPF indicates he was assigned to the 3rd Marine Division, 2/9 Infantry Battalion, Companies E, H, and S from October 1969 to October 1970.  As noted above, the Veteran also served aboard the USS Tripoli and Vancouver from December 1969 to March 1970, and during that time was in the contiguous waterways of Vietnam.  Prior to his death, the Veteran stated he served in Da Nang.  Clearly, additional development is possible and necessary in this case.  Specifically, a review of M21-1, Part III, Subpart iii, Chapter 2, Section D indicates that a PIES O39 request should be initiated for temporary Vietnam duty/visitation to include TDY orders.  In this case, there is sufficient evidence to complete an O39 request to determine whether such orders exist.  In addition, the Board finds there is sufficient evidence to conduct a PIES 043 request, which the above-referenced M21-1 section indicates is used to request deck logs that may not be available in the Veteran's individual records.  Finally, the Board finds the originating agency should also conduct follow-up development to the JSRRC, to determine whether historical records for the USS Tripoli, USS Vancouver, and/or 3rd Marine Division, 2/9 Infantry Battalion, Companies E, H, and S exist, which may further corroborate the Veteran's reports.  

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should undertake all steps necessary to obtain any additional records to corroborate the Veteran's presence in the Republic of Vietnam, to specifically include a PIES O39 and 043 request, to determine whether additional TDY records or USS Tripoli or Vancouver ship deck logs are available.  If deemed unavailable, the RO or the AMC should assess whether the JSRRC may be able to provide historic ship or unit reports for the USS Tripoli, USS Vancouver or 3rd Marine Division, 2/9 Infantry Battalion, Companies E, H, and S from October 1969 to October 1970, which could be probative and assist in corroborating the Veteran's reports of temporary service in Da Nang.  If any requested records are not available, the record should be annotated to reflect such and the Appellant notified in accordance with 38 C.F.R. § 3.159(e) and M21-1, Part III, Subpart iii, Chapter 2, Section C and D. 

2.  Thereafter, the RO should also undertake any other indicated development.  

3.  Finally, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, the Appellant should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

